Order
Plaintiff having filed the annexed motion for severance, said motion being supported by the affidavit of counsel for the plaintiff, the Government having consented thereto and consideration having been given thereto, and upon all of the papers and proceedings had herein, it is hereby,
ORDERED that the said motion be, and it is hereby, granted, and it is further Ordered :
1. That the cause of action which relates to the assessment of duty at 1114 Per centum ad valorem under paragraph 371 of the Tariff Act of 1930 and T.D. 53883 on certain bicycles, in the protests enumerated in schedule “A,” which schedule is made a part of this order, be and hereby is severed from the cause of action relating to other bicycles assessed under paragraph 371 and covered by the original protests.
2. That, upon receipt of this order, plaintiff shall immediately file with the clerk of this court, and with the collector of customs at the port of entry, true copies of the original protests.
*1333. That, upon receipt of said copies, the clerk of this court shall assign to such copies the numbers of the original protests, but designated with the letter “S” to indicate the severance. That the copies of the protests marked with the original number and the letter “S” shall 'be limited to those bicycles assessed with duty at 111/4 per centum under said paragraph 371 and T.D. 53883.
4. That, thereafter, the plaintiff may proceed separately in regard to the two protests in the same manner as they would have been entitled to proceed under the practice of this court, had they originally filed separate protests as to those bicycles assessed at II14 per centum and those assessed at other rates under paragraph 371 of the Tariff Act of 1930.